SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

                          State v. David Bass (a/k/a Robert Hines) (A-118-13) (072669)

Argued October 14, 2015 -- Decided March 7, 2016

PATTERSON, J., writing for a unanimous Court.

          In this appeal, the Court considers three issues that arise from defendant’s trial and conviction for murder
and related offenses: (1) the limitation on defense counsel’s cross-examination of the State’s lead witness; (2) the
admission of expert testimony by a surrogate for the medical examiner who conducted the victim’s autopsy and died
prior to trial; and (3) the absence of a jury instruction addressing the use of force against an intruder.

          On December 20, 2006, Jessica Shabazz was shot and killed, and James Sinclair was wounded, at a motel
in Neptune Township. Defendant David Bass was arrested shortly thereafter. He admitted that, prior to the
shooting, he had smoked crack cocaine with Shabazz and Sinclair in his motel room, that he and Shabazz had
argued, and that he shot Shabazz and Sinclair. Defendant asserted, however, that he used his weapon in self-
defense. Following a fifteen-day trial, a jury convicted defendant of the murder of Shabazz, the attempted murder of
Sinclair, and two weapons offenses. He was sentenced to a sixty-year aggregate term of incarceration.

          Defendant raised several challenges on appeal, including the three issues that form the basis of the instant
appeal. The first issue arose from the trial court’s limitation on defense counsel’s cross-examination of Sinclair, the
State’s lead witness. Counsel sought to establish bias by inquiring about the provisions of Sinclair’s plea agreement
for an offense committed after the shooting in this case. Sinclair had pled guilty to third-degree theft and burglary
and was sentenced to probation prior to defendant’s trial, rather than proceeding on charges of first-degree robbery
with a possible life sentence. The trial court barred counsel from exploring the plea bargain in cross-examination.

          Second, defendant challenged the admission of the expert testimony of Dr. Frederick DiCarlo, an assistant
medical examiner, who testified as a surrogate for Dr. Jay Peacock, the medical examiner who conducted the
autopsy of Shabazz and died prior to trial. During Dr. DiCarlo’s testimony, defense counsel objected to the expert’s
“parroting” of Dr. Peacock’s findings. Although counsel did not specifically invoke the Confrontation Clause, he
stated that Dr. DiCarlo should be permitted to testify only about his “own independent observations of the autopsy
photographs and things of that nature,” and should not testify about the late Dr. Peacock’s observations. The court
ruled that Dr. DiCarlo was permitted to testify about the opinions expressed by Dr. Peacock in the autopsy report.

        Third, defendant argued that the trial court should have charged the jury regarding the use of force that is
permissible when an individual is confronted in his or her dwelling by an “intruder.” Although defendant admitted
Shabazz and Sinclair into his room, he argued that they became “intruders” because they intended to rob him.

        The panel rejected each argument and affirmed defendant’s conviction and sentence. The Court granted
defendant’s petition for certification. 221 N.J. 284 (2014).

HELD: The limitation on defendant’s cross-examination of Sinclair constituted reversible error. Defendant is entitled
to a new trial on the charges of murder, attempted murder and the possession of a weapon for an unlawful purpose. In
addition, the substitute expert read portions of the deceased medical examiner’s autopsy report to the jury, rather than
testifying based on his own observations and conclusions, which violated defendant’s confrontation rights. On retrial,
any expert testimony by a substitute medical examiner should conform to State v. Michaels, 219 N.J. 1, cert. denied,
135 S. Ct. 761, (2014), and State v. Roach, 219 N.J. 58 (2014), cert. denied, 135 S. Ct. 2348 (2015). Defendant was not
entitled to an instruction on the use of force against an intruder because he voluntarily admitted the victims to his room.

1. In criminal trials, the claimed bias of a witness is generally an appropriate inquiry in cross-examination. A claim
that there is an inference of bias is particularly compelling when the witness is under investigation, or charges are

                                                           1
pending against the witness, at the time that he or she testifies. Nonetheless, a charge need not be pending at the
time of trial to support an inference of bias. A charge that has been resolved before the witness testifies may be an
appropriate subject for cross-examination. Moreover, a charge against a prosecution witness that is unrelated to the
charge against the defendant may be an appropriate topic for cross-examination. The case law envisions that a trial
court will undertake a careful evaluation of a defendant’s claim that a witness is biased. (pp. 17-24)

2. Here, the trial court barred defendant from exploring the terms of the plea bargain that led to the dismissal of
Sinclair’s unrelated first-degree robbery charge and probationary sentence. The pendency of a first-degree charge
may have served as a powerful incentive for Sinclair to cooperate with the State. The jury should have been told
that, after the shooting at issue in this case, Sinclair allegedly committed an offense that exposed him to a lengthy
term of incarceration. The jury also should have been made aware that Sinclair entered into a plea bargain with the
State, and that, by virtue of his plea, Sinclair faced probation rather than a lengthy prison term. Defendant was
entitled to explore that history, and the court erred when it barred counsel from pursuing this line of questioning.
Had the jury been aware that Sinclair was charged with a separate armed robbery and faced exposure to more than a
life sentence, and that he and the State entered into a plea agreement that reduced his first-degree offense to third-
degree charges with a term of probation, it may well have drawn an inference of bias. The trial court’s error was not
harmless beyond a reasonable doubt, in light of Sinclair’s pivotal role in defendant’s trial. Accordingly, defendant is
entitled to a new trial on the charges of knowing or purposeful murder and attempted murder. (pp. 24-33)

3. The Court next considers the court’s admission of the expert testimony of Dr. DiCarlo, the medical examiner
who testified about the autopsy as a substitute for the deceased Dr. Peacock. In 2014, in Michaels, supra, 219 N.J. at
18-32, and Roach, supra, 219 N.J. at 74-80, this Court analyzed the United States Supreme Court’s recent
Confrontation Clause jurisprudence. In Michaels, the Court explained, “a truly independent reviewer or supervisor
of testing results can testify to those results and to his or her conclusions about those results, without violating a
defendant’s confrontation rights, if the testifying witness is knowledgeable about the testing process, has
independently verified the correctness of the machine-tested processes and results, and has formed an independent
conclusion about the results.” 219 N.J. at 45-46. The Court, therefore, held that the State’s expert in Michaels was
properly permitted to testify because “he testified to the findings and conclusions that he reached based on test
processes that he independently reviewed and verified.” 219 N.J. at 46. Similarly, in Roach, the Court explained
that a co-worker could testify as to the results of testing conducted by an analyst who does not appear at trial,
provided that the testifying witness is “a truly independent and qualified reviewer of the underlying data and report,”
and the witness does not “merely parrot the findings of another.” 219 N.J. at 79-80. (pp. 33-40)

4. The principles stated in Michaels and Roach apply in this setting. A testimonial report that is not admitted into
evidence can engender a violation of the Confrontation Clause if that report is “integral” to the testimony of a
substitute witness. Roach, supra, 219 N.J. at 76-77. Instead of limiting its examination of Dr. DiCarlo to his
independent observations and analysis, the State prompted him to read the contents of various portions of Dr.
Peacock’s autopsy report, as if Dr. DiCarlo had been present at the autopsy and Dr. Peacock’s findings were his
own. Thus, Dr. DiCarlo was permitted to engage in precisely the type of “parroting” of the autopsy report that has
been held to violate the Confrontation Clause. On retrial, any expert testimony regarding the autopsy of Shabazz
should conform with the requirements set forth in the Court’s opinion. (pp. 40-46)

5. The final issue raised in this appeal is whether the trial court properly declined defendant’s request to instruct the
jury about the use of force that may be used against an intruder. The term “intruder” denotes an individual who
enters, or attempts to enter, a dwelling uninvited. That term does not extend to an individual who is invited into a
dwelling by the resident, and is a guest in that dwelling for a period of time before the use of force occurs. In this
case, the trial court properly declined to give the “intruder” charge because the evidence clearly established that
defendant voluntarily invited Shabazz and Sinclair into his motel room. (pp. 47-51)

      The judgment of the Appellate Division is AFFIRMED, in part, and REVERSED, in part, and the matter
is REMANDED to the trial court for proceedings consistent with this opinion.

        CHIEF JUSTICE RABNER; JUSTICES LaVECCHIA, ALBIN, and SOLOMON; and JUDGE
CUFF (temporarily assigned) join in JUSTICE PATTERSON’s opinion. JUSTICE FERNANDEZ-VINA did
not participate.


                                                            2
                                        SUPREME COURT OF NEW JERSEY
                                         A-118 September Term 2013
                                                      072669

STATE OF NEW JERSEY,

    Plaintiff-Respondent,

              v.

DAVID BASS (a/k/a ROBERT HINES),

    Defendant-Appellant.


         Argued October 14, 2015 – Decided March 7, 2016

         On certification to the Superior Court,
         Appellate Division.

         Michael J. Confusione, Designated Counsel,
         argued the cause for appellant (Joseph E.
         Krakora, Public Defender, attorney).

         Frank Muroski, Deputy Attorney General,
         argued the cause for respondent (John J.
         Hoffman, Acting Attorney General of New
         Jersey, attorney).

    JUSTICE PATTERSON delivered the opinion of the Court.

    In the early morning hours of December 20, 2006, Jessica

Shabazz was shot and killed, and James Sinclair was wounded, at

a motel in Neptune Township.   Defendant David Bass was arrested

shortly thereafter.    He admitted to police that, prior to the

shooting, he had smoked crack cocaine with Shabazz and Sinclair

in his motel room, that he and Shabazz had argued over money,

and that he shot Shabazz and Sinclair with his handgun.

Defendant asserted, however, that he used his weapon in self-

                                   1
defense after Shabazz briefly wrested his gun from him, Sinclair

assaulted him, and both attempted to rob him.   A jury convicted

defendant of the knowing or purposeful murder of Shabazz, the

attempted murder of Sinclair, and two weapons offenses.      He was

sentenced to a sixty-year aggregate term of incarceration.

    On appeal, defendant challenged three determinations by the

trial court.   The first issue arose from the trial court’s

limitation on the cross-examination of the State’s lead witness,

Sinclair.   Charged with first-degree robbery for an offense

committed after the shooting in this case, Sinclair faced

exposure to a life sentence of incarceration.   Pursuant to his

plea agreement with the State, Sinclair pled guilty to third-

degree theft and burglary and was sentenced to probation prior

to defendant’s trial.   In his cross-examination of Sinclair,

defense counsel was barred from inquiring about the provisions

of Sinclair’s plea agreement.   Second, defendant challenged the

trial court’s admission of the expert testimony of a medical

examiner, who testified as a surrogate for another medical

examiner who had conducted the autopsy of Shabazz, because that

medical examiner died prior to defendant’s trial.   Third,

defendant contended that the trial should have charged the jury

regarding the permissible use of force against an intruder.      The

Appellate Division affirmed defendant’s conviction and sentence,

and we granted defendant’s petition for certification.

                                 2
    We affirm in part and reverse in part the judgment of the

Appellate Division.    We hold that the trial court’s limitations

on defendant’s cross-examination of Sinclair constituted

reversible error.     Given the timing of Sinclair’s plea agreement

and its favorable terms, the jury could have drawn an inference

of bias had it been fully informed.    Moreover, the trial court’s

error was not harmless beyond a reasonable doubt, in light of

Sinclair’s pivotal role in defendant’s trial.    Therefore,

defendant is entitled to a new trial on the charges of murder,

attempted murder and the possession of a weapon for an unlawful

purpose.

    We also reverse the Appellate Division’s judgment affirming

the trial court’s admission of the expert testimony of a

substitute medical examiner regarding the autopsy of Shabazz.

Following defendant’s trial and the Appellate Division decision

in this case, this Court decided State v. Michaels, 219 N.J. 1,

cert. denied, ___ U.S. ___, 135 S. Ct. 761, 190 L. Ed. 2d 635

(2014), and State v. Roach, 219 N.J. 58 (2014), cert. denied,

___ U.S. ___, 135 S. Ct. 2348, 192 L. Ed. 2d 148 (2015).      In

accordance with the principles set forth in Michaels and Roach,

the State may present the testimony of a qualified expert who

has conducted independent observation and analysis regarding an

autopsy conducted by a medical examiner who is unavailable to

testify at trial, without violating the defendant’s

                                   3
confrontation rights under the Sixth Amendment of the United

States Constitution and Article I, Paragraph 10 of the New

Jersey Constitution.

    In defendant’s trial, however, the substitute expert was

permitted to read to the jury portions of the deceased medical

examiner’s autopsy report, rather than testify based on his own

observations and conclusions.   Accordingly, the trial court’s

admission of that testimony violated defendant’s confrontation

rights under federal and state law.   On retrial, any expert

testimony offered on behalf of the State by a substitute medical

examiner should conform to the standards of Michaels and Roach.

    Finally, we concur with the Appellate Division that because

defendant voluntarily admitted Shabazz and Sinclair to his motel

room, he was not entitled to a jury instruction addressing the

use of force against an intruder.

                                I.

    On December 19, 2006, defendant, a fifty-five-year-old

resident of Rochester, New York, drove a rented car from his

home to Neptune Township.   He checked into a motel, and was

assigned a room on the ground floor, with a sliding glass door

leading to a small patio.   Defendant carried approximately

seventy thousand dollars in cash, concealed in a hidden

compartment of one of his two suitcases, and several thousand



                                 4
dollars in his billfold.    He also brought a handgun to the

motel, and stored it under the mattress in his room.

    Defendant drove from the motel to Asbury Park late in the

afternoon.   There, he met Antoinella Johnson, the daughter of a

woman who had been defendant’s neighbor when he lived in Asbury

Park.   According to Johnson, she and defendant then spent

several hours together.     Johnson used money that defendant gave

her to make several purchases.     She bought crack cocaine,

clothing and toiletries for herself, women’s lingerie for

defendant, alcohol, lottery tickets, and cigarettes.     Defendant

and Johnson then went to defendant’s motel room.     Johnson later

testified that in the motel room, defendant changed into the

women’s clothing that Johnson had bought at his direction, and

they both smoked crack cocaine.     Johnson stated that twice in

the course of the evening, defendant sent her out to purchase

more crack cocaine, using his car, and that the second time he

did so, he suggested that she bring back a friend.

    According to Johnson, she was unhappy about the prospect of

sharing defendant’s attention and money with another woman but

followed his instructions nonetheless.     Driving defendant’s car,

she located her friend, nineteen-year-old Shabazz, and asked

whether she wanted to meet defendant in his motel room.    Shabazz

agreed to go with her.     A friend of Shabazz, Deborah Brisco,

would later testify for the defense that before leaving for

                                   5
defendant’s motel room, Shabazz asked Brisco whether she wanted

to “do a job.”   According to Brisco, doing a “job” meant

“finding a trick, taking him to a motel room, getting him high

and robbing him,” but not violence.     Brisco testified that she

refused Shabazz’s offer.

    Briefly diverted by a flat tire on defendant’s car, Johnson

and Shabazz purchased more crack cocaine with money that

defendant had provided, and then drove to the motel, where

Johnson introduced Shabazz to defendant.     Johnson recounted that

after the three smoked crack cocaine in the motel room,

defendant sent Johnson out to buy more drugs.     Johnson was gone

for two to three hours.    When Johnson did not immediately come

back to the room, defendant gave Shabazz two hundred dollars and

asked her to go out for more cocaine.     Johnson briefly returned,

accompanied by her stepmother, Linda Bradley, but left again

after a few minutes.

    When Shabazz returned in a taxi, between two o’clock and

two-thirty a.m., she was accompanied by Sinclair, who would

later testify that he brought cocaine to sell to defendant.     The

taxi driver testified that when he dropped Shabazz and Sinclair

at the motel, they were admitted to the room through the glass

door by a person who, the driver believed, was a woman who was

high or drunk.   According to Sinclair, it was defendant, dressed

in women’s clothing, who admitted him and Shabazz to the room.

                                  6
    Sinclair testified that after he arrived, he sat in a chair

drinking, smoking crack cocaine, and sending text messages on

his cellphone.   He stated that defendant and Shabazz immediately

began to argue about money, alternating between their heated

disagreement and periods of calm in which both smoked crack

cocaine.   When defendant briefly left them alone, Shabazz

explained to Sinclair that defendant owed her money for sexual

services that she had provided to him earlier that evening.

Defendant would later tell police that he had intended to pay

Shabazz for her services but had decided against doing so

because he realized that he was being cheated in Shabazz’s

purchases of drugs.

    A half hour after Shabazz and Sinclair arrived, they were

joined by Johnson and Bradley.    Johnson was upset to see

Sinclair present.     According to Johnson, she loudly expressed

her anger to Shabazz.    She told Shabazz and Sinclair to leave,

but defendant urged them to stay.      After another period of

relative calm in which the five occupants of the room smoked

crack cocaine, the dispute escalated again.      Shabazz attempted

to take defendant’s leather jacket, and defendant grabbed her by

the arm to prevent her from doing so.

    At that point, Johnson and Bradley left the motel room.        In

Johnson’s words, they “did not want to get into any trouble.”

Both were concerned about what was about to happen in the room;

                                   7
Johnson later told police that she anticipated that Sinclair and

Shabazz might rob defendant, and Bradley testified that when she

left, she thought that Sinclair and Shabazz were stealing from

defendant.    Following the departure of Johnson and Bradley, only

defendant, Shabazz, and Sinclair remained in the motel room.

    Sinclair and defendant would later provide sharply

divergent accounts of the events that followed.     Sinclair

testified that as the argument between defendant and Shabazz

continued, defendant approached the bed where Shabazz was

sitting.     According to Sinclair, Shabazz “like pushed

[defendant] away, like get the f**k out of here,” and defendant

backed off, anxiously pacing the floor.     Sinclair stated that

Shabazz briefly grabbed one of defendant’s suitcases, and

defendant grabbed it back.

    Sinclair stated that a moment later, he looked up from his

phone to see defendant holding a “gigantic gun,” aimed at

Shabazz, and that defendant said to Shabazz, “you think this is

a f****g game?”     Sinclair contended that he tried to “negotiate”

with defendant, offering to “take [Shabazz] and get the f**k out

of here” but that defendant persisted, commenting “ah, b***h

think this is a game.”     According to Sinclair, he “grabbed

[defendant] and pushed him, and I pushed him toward the

bathroom,” then grabbed Shabazz off the bed, “snatched” the

sliding door open and “slung” Shabazz out the door.        Sinclair

                                   8
stated that, as he fled, he did not look back at defendant, who

was behind him in the room.    It was at that point, Sinclair

said, that he heard defendant’s first shot, which hit him in the

hand, and two more shots, one of which hit Shabazz.

       Defendant provided to police a different account of the

final moments before the shooting.     He insisted that he acted in

self-defense.    He stated that Shabazz and Sinclair “attack[ed]

me first,” and that Sinclair “grabbed me by the throat and

pushed me back to the wall.”    He said that he was trying to

retrieve his gun, which was under the mattress on which Shabazz

was sitting, but she “read [his] body language” and went for the

gun herself.    Defendant said he “tussled with [Shabazz]” and got

the gun back.    Defendant stated that Shabazz and Sinclair ran,

taking defendant’s money, and that Sinclair reached the door

first.    Defendant said he fired shots because he “didn’t want

[Sinclair] to hurt me . . . I just didn’t want to get hurt,” and

that he “didn’t mean to shoot her,” and that she “moved in the

way” just as he shot at Sinclair.     Defendant said that the

initial shots were fired in the room, but admitted that he fired

additional shots at Sinclair when he was outside in the parking

lot.

       The gunshots at the motel prompted a call to police.

Shabazz was found lying face down on the ground with a bullet



                                  9
wound in her back.     She was pronounced dead by paramedics at the

scene.

     Defendant attempted to leave the motel after the shooting,

towing two suitcases.    Approached by police officers, defendant

claimed that he had been interviewed and released by police, and

that he was not the person they were looking for.    Defendant was

detained and taken to the police station.    Late that afternoon,

defendant gave two successive statements to police after waiving

his Miranda1 rights.    In his first statement, defendant denied

involvement in the shooting and then invoked his right to

counsel.   Shortly thereafter, he asked to see the investigating

officers again.   In a second statement, defendant admitted

shooting Shabazz and Sinclair.     At that point, he asserted his

claim of self-defense for the first time.

     That same day, searching the area in which defendant had

been observed, officers found a gun which was later identified,

through ballistics analysis, as the gun used in the shooting of

Shabazz and Sinclair.

     After running from the motel, Sinclair flagged down a taxi

driven by an acquaintance.    Sinclair sought neither the

assistance of law enforcement nor medical attention for the




1 Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d
694 (1966).


                                  10
gunshot wound to his hand.     Instead, he directed the taxi driver

to take him to the home of a friend, where he smoked crack

cocaine.    Police officers found him hours later, and took him to

a hospital, where surgeons amputated a finger.     When he was

located by police, Sinclair had in his possession defendant’s

billfold, which contained defendant’s identification and credit

cards.     He stated that Shabazz had slipped the billfold into his

pocket in defendant’s motel room but offered no further

explanation for his possession of the billfold.

    The Monmouth County Medical Examiner, Dr. Jay Peacock,

performed Shabazz’s autopsy a few hours after her death.     Two

law enforcement officers, the Monmouth County detective leading

the investigation and a Neptune Township police officer, were

present at the autopsy, and collected fingerprints and other

evidence for use in their investigation.     In his autopsy report,

Dr. Peacock concluded that Shabazz died from a single bullet

that entered her lower back, traveled through a portion of her

heart and right lung, and exited through her chest.

                                  II.

    A grand jury charged defendant with first-degree murder,

N.J.S.A. 2C:11-3(a)(1) and (2); first-degree attempted murder,

N.J.S.A. 2C:5-1, 2C:11-3(a)(1) and (2); third-degree unlawful

possession of a handgun, N.J.S.A. 2C:39-5(b) and N.J.S.A. 2C:58-

4; second-degree possession of a weapon for an unlawful purpose,

                                  11
N.J.S.A. 2C:39-4(a)(1); and second-degree certain persons not to

have weapons, N.J.S.A. 2C:39-7(b)(1).

    Defendant was tried before a jury in a fifteen-day trial.

The first of the three issues raised in this appeal arose during

the State’s case-in-chief, prior to the testimony of its key

witness, Sinclair.    The parties disputed the scope of

defendant’s cross-examination of Sinclair concerning his most

recent criminal offense, the alleged robbery of a residence on

January 20, 2008.    Pursuant to Sinclair’s plea agreement with

the State, the State dismissed his first-degree robbery charge.

Sinclair pled guilty to two third-degree offenses, and was

sentenced to probation.    In defendant’s trial, defense counsel

sought to cross-examine Sinclair about his plea agreement in

order to establish bias.    The trial court barred defense counsel

from exploring the plea bargain in cross-examination.

    The second issue contested in this appeal also arose during

the State’s case-in-chief.    The State called as an expert Dr.

Frederick DiCarlo, an assistant medical examiner, as a

substitute for Dr. Peacock, who had died prior to defendant’s

trial.   Defendant had not objected prior to trial to the State’s

plan to call Dr. DiCarlo as a substitute witness.    However,

during Dr. DiCarlo’s testimony, defense counsel objected to what

he characterized as the expert’s “parroting” of the findings of

Dr. Peacock.   Although defense counsel did not specifically

                                 12
invoke the Confrontation Clause, he told the trial court that

Dr. DiCarlo should be permitted to testify only about his “own

independent observations of the autopsy photographs and things

of that nature,” and that the expert should not testify about

the observations of the late Dr. Peacock.    The trial court ruled

that Dr. DiCarlo was permitted to testify about the opinions

expressed by Dr. Peacock in his autopsy report.

     The final issue in dispute in this appeal was raised during

the charge conference conducted by the trial court.     Defense

counsel argued that, although defendant initially admitted

Shabazz and Sinclair into his motel room, they later became

“intruders” in that room, because they were intent on robbing

defendant.    As such, defense counsel asked the trial court to

instruct the jury, in accordance with N.J.S.A. 2C:3-4(c),

regarding the use of force that is permissible when an

individual is confronted in his or her dwelling by an

“intruder.”    The trial court declined to give that instruction.

     The jury convicted defendant of all charges.     The trial

court sentenced defendant to an aggregate sixty-year term of

incarceration.2


2 Pursuant to the persistent offender statute, N.J.S.A. 2C:44-
3(a), the trial court sentenced defendant to an extended-term of
thirty-five years’ imprisonment with no parole eligibility on
the murder charge. It imposed a term of twenty years’
imprisonment for attempted murder, consecutive to his sentence


                                 13
     Defendant appealed his conviction and sentence.   The panel

rejected the three arguments that defendant asserts before this

Court, and affirmed defendant’s conviction and sentence.3    It

reasoned that because Sinclair had already been sentenced for

his 2008 offense when defendant was tried, the trial court

properly barred defendant from cross-examining Sinclair

regarding his plea bargain in that matter.   The panel held that

the trial court properly admitted the expert testimony of the

substitute medical examiner, Dr. DiCarlo, because the autopsy

report prepared by Dr. Peacock was not sufficiently formalized

to be considered “testimonial,” and because N.J.R.E. 703 allows

expert witnesses to rely on hearsay in their opinions.    The

panel also held that, based upon the trial record, defendant was




for the murder, subject to an eighty-five percent parole
disqualifier under the No Early Release Act, N.J.S.A. 2C:43-7.2.
The court also imposed a term of five years’ incarceration, to
run consecutively with defendant’s sentences on the murder and
attempted murder charges, for the offense of certain persons not
to possess a handgun, and a term of five years’ imprisonment, to
run concurrently with the other terms of incarceration imposed,
with three years of parole ineligibility, for the charge of
unlawful possession of a weapon. The remaining charge, for
possession of a weapon for an unlawful purpose, was merged into
the murder charge.

3 In the brief prepared by counsel and the pro se brief that he
submitted to the Appellate Division, defendant contended that
the trial court committed eight other errors. Those alleged
errors were not raised before this Court, and we do not address
them.
                               14
not entitled to a jury instruction regarding the use of force

against an intruder.

    This Court granted defendant’s petition for certification.

221 N.J. 284 (2014).

                                III.

    Defendant argues that the trial court improperly barred his

counsel from cross-examining Sinclair about the plea agreement

that resolved his 2008 robbery charge.    He maintains that

Sinclair’s testimony was drawn from pretrial statements that he

provided to the State when his first-degree robbery charge was

pending.    Defendant asserts that the trial court improperly

reasoned that Sinclair would not be motivated by the plea

bargain to testify favorably for the State in this case.      He

contends that Sinclair’s probationary status at the time of

trial should have been fully explored.    Defendant argues that

the Confrontation Clause broadly protects a defendant’s right to

raise, in cross-examination, any factor that might motivate the

witness to testify favorably for the State.

    Defendant also asserts that in his expert testimony

regarding the autopsy of Shabazz, Dr. DiCarlo was improperly

permitted to read portions of Dr. Peacock’s autopsy report to

the jury.    He contends that the trial court’s ruling on Dr.

DiCarlo’s testimony conflicts with this Court’s decisions in

Michaels and Roach because the judgments and opinions of a

                                 15
medical examiner who conducts an autopsy are inherently

different from the machine-generated data addressed in those

cases.

    Finally, defendant insists that he was entitled to a jury

instruction on the permissible use of force against an intruder.

Defendant reasons that, although he admitted Shabazz and

Sinclair to his motel room, they subsequently attempted to rob

him, and thereby became “intruders” for purposes of defendant’s

claim of self-defense.

    The State counters that the trial court properly barred

defendant from cross-examining Sinclair regarding his 2008 plea

agreement.     It stresses that when this case proceeded to trial,

Sinclair had already pled guilty and had been sentenced to

probation.     The State asserts that only pending charges or prior

related charges, not unrelated charges that have been resolved,

may be the subject of a defendant’s cross-examination of a

witness.     The State asserts that Sinclair’s credibility was not

undermined by his plea agreement, because he testified

consistently with sworn statements that he gave shortly after

the shooting.     It further notes that Sinclair was independently

motivated to testify against defendant because he was a victim

of the shooting, which claimed the life of his friend, Shabazz.

    The State claims that defendant waived his objection to Dr.

DiCarlo’s expert testimony because he did not assert that

                                  16
objection prior to trial, but only raised a question about the

expert’s testimony when that testimony was underway.   It

contends that Dr. DiCarlo testified in a manner that conformed

to federal and New Jersey authority applying the Confrontation

Clause.   The State notes that Dr. DiCarlo did not simply restate

the opinions of his deceased predecessor, but offered his own

observations regarding the autopsy, and that Dr. Peacock’s

report is not testimonial.   It urges the Court to consider the

practical implications of a ruling barring an expert from

testifying as a substitute for a medical examiner who dies or

becomes incapacitated prior to a homicide trial.

    The State contends that the trial court properly concluded

that the jury charge addressing the use of force against an

intruder was inapplicable to this case.   It contends that

Shabazz and Sinclair were invited guests to defendant’s motel

room, and that a guest does not become an “intruder” merely

because at some point during the visit, he or she attempts to

steal from the host.   The State urges the Court to affirm the

Appellate Division’s determination as to the jury charge.

                                IV.

                                A.

                                1.

    The trial court’s constraints on defendant’s cross-

examination of Sinclair implicate defendant’s right “to be

                                17
confronted with the witnesses against him,” guaranteed by the

Sixth Amendment of the United States Constitution and Article I,

Paragraph 10 of the New Jersey Constitution.   U.S. Const. amend.

VI; N.J. Const. art. 1, ¶ 10.   The Confrontation Clause permits

a defendant to explore, in cross-examination, a prosecution

witness’s alleged bias.   As the United States Supreme Court has

observed, “the exposure of a witness’ motivation in testifying

is a proper and important function of the constitutionally

protected right of cross-examination.”   Delaware v. Van Arsdall,

475 U.S. 673, 678-79, 106 S. Ct. 1431, 1435, 89 L. Ed. 2d 674,

683 (1986) (citations omitted).

    In Davis v. Alaska, 415 U.S. 308, 315-17, 94 S. Ct. 1105,

1110, 39 L. Ed. 2d 347, 353-54 (1974), the Supreme Court

addressed a defendant’s right under the Confrontation Clause to

question a prosecution witness with respect to the witness’s

prior record and probationary status.    There, upholding a state

policy against the disclosure of juvenile records, the judge

overseeing the defendant’s trial for grand larceny and burglary

barred defense counsel from asking a juvenile prosecution

witness about his adjudication of delinquency and his sentence

to a term of probation.   Id. at 314, 94 S. Ct. at 1109, 39 L.

Ed. 2d at 352-53.    The trial court’s determination was affirmed

on appeal.   Ibid.   The Supreme Court reversed, holding that the

defendant was not only entitled to ask the juvenile whether he

                                  18
was biased in favor of the State, but to demonstrate potential

reasons for such bias:    the juvenile’s “vulnerable status as a

probationer,” and his concern that he might be named as a

suspect in the current matter.    Id. at 318, 94 S. Ct. at 1111,

39 L. Ed. 2d at 354.     The Supreme Court held that the

defendant’s rights under the Confrontation Clause had been

violated at his trial, and reversed his conviction.

    This Court has recognized that the claimed bias of a

witness is generally an appropriate inquiry in cross-examination

in criminal trials:

         [A]s a general rule, any fact which bears
         against the credibility of a witness is
         relevant to the issue being tried, and the
         party against whom the witness is called has
         a right to have that fact laid before the jury
         in order to aid them in determining what
         credit should be given to the person
         testifying. And it is proper for either the
         defense or the prosecution to show the
         interest of a witness as bearing upon the
         witness’ credibility. Were it otherwise, the
         value of cross-examination in the search for
         truth which goes on in our courts every day
         would be severely curtailed and in some
         respects perhaps extinguished altogether.

         [State v. Pontery, 19 N.J. 457, 472 (1955)
         (citations omitted).]

    As this Court has observed, “[t]here can be no question

that a defendant must be afforded the opportunity through

effective cross-examination to show bias on the part of adverse

state witnesses.”     State v. Sugar, 100 N.J. 214, 230 (1985); see


                                  19
also State v. Parsons, 341 N.J. Super. 448, 458 (App. Div. 2001)

(holding that defendant “has a right to explore evidence tending

to show that the State may have a ‘hold’ of some kind over a

witness, the mere existence of which might prompt the individual

to color his testimony in favor of the prosecution”).

    Notwithstanding those general principles, a defendant’s

confrontation rights do not entitle counsel “to roam at will

under the guise of impeaching the witness.”     Pontery, supra, 19

N.J. at 473; see also United States v. Sutherland, 929 F.2d 765

776-77 (1st Cir.) (holding that when defendant presents “no

basis for suspecting bias other than a conclusory allegation,”

trial court may bar cross-examination on claimed bias without

violating Confrontation Clause), cert. denied, 502 U.S. 822, 112

S. Ct. 83, 116 L. Ed. 56 (1991).     A trial judge may bar inquiry

into a witness’s potential bias, without offending the

Confrontation Clause, because of concerns about “harassment,

prejudice, confusion of the issues, the witness’ safety, or

interrogation that is repetitive or only marginally relevant.”

Van Arsdall, supra, 475 U.S. at 679, 106 S. Ct. at 1435, 89 L.

Ed. 2d at 683.   The trial court is charged to evaluate whether

the circumstances fairly support an inference of bias, and to

consider any concerns raised by the proposed inquiry.

    A defendant’s claim that there is an inference of bias is

particularly compelling when the witness is under investigation,

                                20
or charges are pending against the witness, at the time that he

or she testifies.     As this Court observed, in reversing a

conviction after the trial court barred the defendant from

asking a prosecution witness about her unresolved drug charge,

         [h]ad it been disclosed that the prosecutor
         had recommended, and [the witness] had
         received, favorable treatment in the form of
         a conditional dismissal of a criminal charge
         against her, and that at the time she
         testified as a State’s witness she was still
         in the process of achieving a complete
         dismissal of such charge, defendant could have
         attacked her credibility by suggesting a
         possible motive for her testimony.
         [State v. Spano, 69 N.J. 231, 235 (1976).]

    Indeed, “[i]n an unbroken line of decisions, our courts

have held that the pendency of charges or an investigation

relating to a prosecution witness is an appropriate topic for

cross-examination.”     State v. Landano, 271 N.J. Super. 1, 40

(App. Div.), certif. denied, 137 N.J. 164 (1994); see, e.g.,

State v. Rodriguez, 262 N.J. Super. 564, 570 (App. Div. 1993)

(“It is clear that if the State had called [the witness to

testify] against defendant, defendant would have been entitled

to cross-examine him about his expectations with respect to the

charge pending against him. . . . [S]entencing possibilities

would have been highly relevant to the witness’s motive in

testifying insofar as it bore upon his credibility.”); State v.

Baker, 133 N.J. Super. 394, 396 (App. Div. 1975) (noting that



                                  21
defendant may explore possibility “that in return for [a

prosecution witness’s] testimony he had received a promise of

lenient treatment on the indictments then pending against him

or, on the other hand, was apprehensive of more stringent

treatment thereon if he did not so testify”).

    Nonetheless, a charge need not be pending at the time of

trial to support an inference of bias.   In a given case, a

charge against a witness that has been resolved by dismissal or

sentencing before the witness testifies may be an appropriate

subject for cross-examination.   Indeed, at the time of both the

alleged offense and the trial in Davis, the witness was already

“on probation by order of a juvenile court after having been

adjudicated a delinquent for burglarizing two cabins.”   Davis,

supra, 415 U.S. at 311, 94 S. Ct. at 1107, 39 L. Ed. 2d at 350.

The Supreme Court reasoned that the witness may have been

subject to pressure when he identified the defendant as the

perpetrator, and later when he testified, by virtue of his

“vulnerable status as a probationer, as well as [his] possible

concern that he might be a suspect in the investigation.”     Id.

at 318, 94 S. Ct. at 1111, 39 L. Ed. 2d at 354.   In State v.

Mazur, 158 N.J. Super. 89, 104 (App. Div.), certif. denied, 78

N.J. 399 (1978), the Appellate Division permitted a defendant to

cross-examine a witness regarding an offense as to which the

witness was under investigation, but not yet charged, holding

                                 22
that “defendant should not be restricted in demonstrating the

possible bias of a prosecution witness to circumstances wherein

the witness has criminal charges pending against him[.]”    Ibid.

     Moreover, a charge against a prosecution witness that is

unrelated to the current charge against the defendant may be an

appropriate topic for cross-examination.   See Davis, supra, 415

U.S. at 317-18, 94 S. Ct. at 1111, 39 L. Ed. 2d at 354-55

(holding juvenile witness could be questioned about status of

charges arising from burglary unrelated to burglary for which

defendant was charged); Spano, supra, 69 N.J. at 234-35

(allowing cross-examination of prosecution witness regarding

previous unrelated drug charges); State v. Curcio, 23 N.J. 521,

526-27 (1957) (permitting defense inquiry about prosecution

witness’s unrelated federal indictment).   Because unrelated

charges can give rise to a motive to cooperate, they are

directly pertinent to the question of a witness’s bias.

     In sum, the case law envisions that a trial court will

undertake a careful evaluation of a defendant’s claim that a

witness is biased.4   The nature of the witness’s alleged offense,


4 If a dispute over the appropriate scope of inquiry warrants the
development of a factual record, the court may hold a
preliminary hearing pursuant to N.J.R.E. 104(a). See, e.g.,
State v. Chen, 208 N.J. 307, 327-28 (2011) (assessing whether
out-of-court witness identifications are sufficiently reliable);
State v. P.S., 202 N.J. 232, 248-49 (2010) (gauging credibility
of child’s out-of-court statement in sexual assault case); State


                                23
and the sentencing exposure that he or she confronts by virtue

of that offense, is a significant factor.   If a witness faces a

pending investigation or unresolved charges when he or she gives

a statement to law enforcement, cooperates with the prosecution

in preparation for trial, or testifies on the State’s behalf,

that investigation or charge is an appropriate subject for

cross-examination.   The trial court should also review the terms

of the witness’s plea agreement.

                                2.

    Consistent with the principles stated in the case law, we

consider whether the trial court erred when it barred defendant

from exploring the terms of the plea bargain that led to the

dismissal of Sinclair’s unrelated first-degree robbery charge

and probationary sentence.

    The record on appeal reveals few details about the January

20, 2008 offense for which Sinclair was charged.    Before the

trial court in this case, defense counsel characterized the

offense as a “home invasion/robbery of a residence;” the State

countered that the offense was the robbery of a “drug dealer”,

after which the defendants split the proceeds.     Although

Sinclair insisted in his trial testimony that his role in the




v. Burr, 392 N.J. Super. 538, 551-55 (App. Div. 2007) (exploring
permissible scope of expert testimony), aff’d as modified, 195
N.J. 119 (2008).
                                24
incident had been “minor,” the county prosecutor’s office that

prosecuted defendant in this case charged Sinclair with first-

degree robbery, as well as weapons offenses that are not

identified in the record.   Charged with a first-degree offense,

and eligible for an extended term by virtue of his prior

criminal record, Sinclair faced significant sentencing exposure.

If convicted of first-degree robbery, he could have been

sentenced to a life term.   See N.J.S.A. 2C:15-1(b) (defining

armed robberies as first-degree offenses); N.J.S.A. 2C:43-

6(a)(1) (setting base sentences for first-degree crimes at ten

to twenty years); N.J.S.A. 2C:44-3(a) (rendering persistent

offenders eligible for extended sentences); N.J.S.A. 2C:43-

7(a)(2) (“[I]n the case of a crime of the first degree, [the

court shall impose] a specific term of years which shall be

fixed by the court and shall be between 20 years and life

imprisonment.”).

     On a date that is not specified in the record, the State

and Sinclair entered into a plea agreement.   The terms of that

agreement were very favorable to Sinclair.5   On October 9, 2008,


5 The record in this appeal does not include the transcript of
Sinclair’s plea hearing or sentencing hearing from his 2008
guilty plea. Our description of the terms of his plea agreement
is based on the statements of counsel to the trial court during
argument regarding the scope of defendant’s cross-examination of
Sinclair, and the parties’ briefs. The record does not disclose
what facts Sinclair admitted as the basis for his guilty plea or


                                25
pursuant to that agreement, Sinclair pled guilty to two

offenses:   third-degree theft and third-degree burglary.     The

State dismissed the first-degree robbery and weapons charges

pending against him.   Sinclair agreed to testify, if needed,

against his codefendants in that case.     The plea agreement did

not reference defendant’s upcoming trial.     On March 13, 2009,

Sinclair was sentenced to five years’ probation and ordered to

undergo in-patient drug treatment.   When he testified in

defendant’s trial nine months later, Sinclair was serving the

first year of his probationary sentence.

    In a hearing outside the jury’s presence during the State’s

case-in-chief at defendant’s trial, the trial court discussed

with counsel the scope of defendant’s cross-examination of

Sinclair with respect to his criminal history.     The parties

agreed that defendant should be permitted to cross-examine

Sinclair regarding his prior convictions for various offenses.

They disputed, however, defendant’s right to cross-examine

Sinclair regarding his 2008 plea agreement.     The trial court

barred defendant from cross-examining Sinclair “with regard to

the plea itself.”   The court reasoned that Sinclair’s plea

bargain was based in part on his agreement to testify against

his codefendants in the alleged robbery, but that he had not



indicate whether the State recommended the sentence of probation
to the sentencing judge.
                                26
agreed, as part of that plea agreement, to testify against

defendant in this matter.   The trial court limited defendant’s

cross-examination regarding Sinclair’s 2008 offense to the fact

that he had pled guilty to charges of theft and burglary and was

on probation.

    The pendency of a first-degree charge may have served as a

powerful incentive for Sinclair to cooperate with the State as

it prepared for defendant’s trial.    The jury should have been

informed that, after the shooting at issue in this case,

Sinclair allegedly committed an offense that exposed him to a

lengthy term of incarceration.   The jury should have been made

aware that Sinclair entered into a plea bargain with the State,

as the State prepared for defendant’s trial, and that by virtue

of his plea bargain Sinclair faced probation rather than a

lengthy prison term.   Defendant was entitled to explore that

history in the cross-examination of Sinclair.    The trial court

erred when it barred his counsel from pursuing this line of

questioning.

                                 3.

    Our determination that the trial court’s limitation of

defendant’s cross-examination of Sinclair constituted error does

not end the inquiry.   We must also decide whether the trial

court’s error was “harmless beyond a reasonable doubt.”    Van

Arsdall, supra, 475 U.S. 684, 106 S. Ct. at 1438, 89 L. Ed. 2d

                                 27
at 686.   This Court will disregard “[a]ny error or omission [by

the trial court] . . . unless it is of such a nature as to have

been clearly capable of producing an unjust result.”     State v.

Castagna, 187 N.J. 293, 312 (2006) (alterations in original)

(citing R. 2:10-2).   The possibility that the error led to an

unjust result “‘must be real, one sufficient to raise a

reasonable doubt as to whether [it] led the jury to a verdict it

otherwise might not have reached.’”     State v. Lazo, 209 N.J. 9,

26 (2012) (alteration in original) (quoting State v. R.B., 308,

330 (2005)).

    In determining whether the trial court’s limitation of

defense counsel’s cross-examination constituted harmless error,

we consider the importance of Sinclair’s testimony in the

broader context of defendant’s trial.     When it weighed the

charges of first-degree murder and first-degree attempted

murder, the jury was compelled to decide whether the State met

its burden to prove that defendant purposely or knowingly killed

Shabazz and attempted to kill Sinclair.     In that regard, the

State was required to disprove, beyond a reasonable doubt, that

defendant did not commit his acts “in the heat of passion

resulting from a reasonable provocation;” had the State failed

to do so, defendant would have been acquitted of first-degree

murder and attempted murder.   N.J.S.A. 2C:11-4(b)(2); N.J.S.A.

2C:5-1.   The jury was also charged with respect to the lesser-

                                28
included offense of aggravated manslaughter, N.J.S.A. 2C:11-

4(a)(1), which required proof beyond a reasonable doubt that

defendant recklessly caused Shabazz’s death “under circumstances

manifesting extreme indifference to human life,” and reckless

manslaughter, N.J.S.A. 2C:11-4(b)(1), which required proof

beyond a reasonable doubt that defendant acted recklessly when

he killed Shabazz.   In short, the circumstances that led to the

shooting, and defendant’s state of mind, were central to the

jury’s determination.

    In addition, by asserting the justification of self-

defense, defendant placed the events immediately before the

shooting squarely before the jury.   Subject to certain

limitations set forth in our self-defense statute, a person is

justified in using force when he or she “reasonably believes

that such force is immediately necessary for the purpose of

protecting himself against the use of unlawful force by such

other person on the present occasion.”   N.J.S.A. 2C:3-4(a).

“The use of deadly force is not justifiable . . . unless the

actor reasonably believes that such force is necessary to

protect himself against death or serious bodily harm[.]”

N.J.S.A. 2C:3-4(b)(2); see also State v. Urbina, 221 N.J. 509,

525 (2015).   Thus, in order to determine whether defendant was

entitled to the justification of self-defense, the jury



                                29
necessarily focused on the circumstances that defendant

confronted just before the shooting occurred.6

     Within that legal framework, the parties presented

competing narratives.   The State asserted that, although Shabazz

and Sinclair may have taken money from defendant, and Shabazz

harangued him to pay her more, neither of them assaulted

defendant or threatened him with death or serious harm.        It

contended that, as the dispute between Shabazz and defendant

escalated in the close quarters of the motel room, defendant

abruptly pulled out a gun and began shooting, striking Shabazz

and Sinclair as they attempted to escape.     In pretrial

statements admitted into evidence through the arguments of his

counsel, defendant presented a contrasting account of the

critical few minutes.   He claimed that Shabazz and Sinclair

intended to assault and rob him, and that both became violent

immediately before the shooting.     Defendant asserted that

Sinclair attacked him, grabbed him by the throat and pushed him

against the wall, and that Shabazz attempted to wrest his gun


6 Although our Code does not recognize the concept of “imperfect
self-defense” –- the defendant’s subjective, yet unreasonable,
belief that his or her safety is endangered -– “evidence of
facts sufficient to establish ‘imperfect self-defense’ may in
certain cases ‘bear directly on the question of whether the
homicide was knowing or purposeful, and would be admissible to
counter these essential elements of the offense of murder.’”
State v. Pitts, 116 N.J. 580, 605 (1989) (quoting State v.
Bowens, 108 N.J. 622, 632 (1987)).


                                30
away from him.    Defendant argued, in short, that when he shot

Shabazz and Sinclair, he reasonably feared that they would

seriously injure or kill him.

    The State supported its narrative with extensive fact and

expert testimony.    Johnson recounted the events of the night,

until the time of her departure from the motel room prior to the

shooting.    A State Police forensic scientist testified that no

gunshot residue was found on Shabazz’s clothing, and a

ballistics expert opined that the absence of gunshot residue

indicates that Shabazz was seven or more feet from defendant

when she was shot.    Investigating officers told the jury that no

bullet holes or shell casings were found in the motel room, that

two bullet strikes were found on the ground outside, fifteen

feet from the glass door of the room, and that a trail of blood

drops began fifty feet from the door and ended at Shabazz’s

body, 139 feet from the motel room.   The State presented the

medical examiner’s conclusion that Shabazz was shot in the lower

back while running from defendant, and that she continued to run

until she collapsed on the ground near the motel.

    Thus, the State’s evidence buttressed its contention that

defendant shot Shabazz and Sinclair as they were attempting to

flee his motel room through the sliding glass door that led

outside.    That evidence, however, did not directly address the

crucial inquiry for the jury as it weighed charges of murder,

                                 31
attempted murder and manslaughter and considered the issue of

self-defense:   the events that occurred in the motel room in the

moments leading up to the shooting, when only defendant, Shabazz

and Sinclair were present.   The State called only one witness

who was in a position to describe those events.    That witness

was Sinclair.

    The State acknowledged Sinclair’s criminal convictions, his

involvement with drugs, and his unexplained possession of

defendant’s billfold after the shooting.   It admitted that

Sinclair made poor lifestyle choices.   Nonetheless, the State

portrayed Sinclair as calm and levelheaded, present in

defendant’s chaotic motel room only to sell drugs to defendant

and protect Shabazz.   The State urged the jury to believe

Sinclair’s account and to reject that of defendant.    In short,

the State substantially premised its case on the jury’s

acceptance of Sinclair as a credible witness.

    Had the jury been aware that, after the shooting in this

case, Sinclair was charged with a separate armed robbery and

faced exposure to more than a life sentence, and that he and the

State entered into a plea agreement that reduced his first-

degree offense to third-degree charges with a term of probation,

it may well have drawn an inference of bias.    That revelation

could have affected Sinclair’s credibility as the State’s key

witness, and altered the outcome of defendant’s trial.    In that

                                32
setting, we cannot conclude beyond a reasonable doubt that the

trial court’s constraints on defendant’s cross-examination of

Sinclair constituted harmless error.

    Accordingly, the trial court’s error regarding defendant’s

cross-examination of Sinclair requires reversal of defendant’s

conviction for knowing or purposeful murder and attempted

murder.   Defendant is entitled to a new trial on those charges.

                                 B.

                                 1.

    We next consider defendant’s challenge to the trial court’s

admission of the expert testimony of Dr. DiCarlo, the medical

examiner called by the State to testify about the autopsy of

Shabazz, as a substitute for the deceased Dr. Peacock.

    As a threshold matter, we reject the State’s argument that

defendant waived his Confrontation Clause objection to the

testimony of Dr. DiCarlo because he did not assert that

objection prior to trial.   We recently noted that Confrontation

Clause objections “are best addressed before trial to avoid

surprise or unfairness.”    State v. Williams, 219 N.J. 89, 102

(2014), cert. denied, ___ U.S. ___, 135 S. Ct. 1357, 191 L. Ed.

565 (2015).   Nonetheless, a defendant does not waive a

Confrontation Clause objection to a witness’s testimony by

waiting until that testimony is underway, particularly where, as

here, the objection is premised on the form and content of the

                                 33
witness’s testimony.   Because defense counsel promptly objected

when Dr. DiCarlo read portions of Dr. Peacock’s report to the

jury, defendant preserved his Confrontation Clause objection.

See id. at 101.    Defense counsel may have known that Dr. DiCarlo

would testify, but could not know Dr. DiCarlo would read from

the late Dr. Peacock’s report.   Therefore, the objection was

timely at the time Dr. DiCarlo testified.    Moreover, although

defendant did not specifically invoke the Confrontation Clause,

his right of confrontation was clearly the foundation for his

objection.

    Defendant’s trial took place during a period of transition

in the law governing the admission of out-of-court statements on

forensic issues.    Prior to 2004, the United States Supreme Court

authorized admission of an unavailable witness’s out-of-court

statement if the statement was “within a firmly rooted hearsay

exception” and the court found “particularized guarantees of

trustworthiness.”    Ohio v. Roberts, 448 U.S. 56, 66, 100 S. Ct.

2531, 2539, 65 L. Ed. 2d 597, 608 (1980).    In 2004, the Supreme

Court rejected that standard in Crawford v. Washington, 541 U.S.

36, 124 S. Ct. 1354, 158 L. Ed. 2d 177 (2004).    The Court held

that if a statement is “testimonial,” the Confrontation Clause

“demands what the common law required: unavailability [of the

declarant] and a prior opportunity for cross-examination.”      Id.

at 68, 124 S. Ct. at 1374, 158 L. Ed. 2d at 203.

                                 34
     Between 2009 and 2012, the Supreme Court decided a trilogy

of cases applying Crawford to the admissibility of a forensic

report when the analyst who prepared that report is unavailable

to testify in a criminal trial.     Williams v. Illinois, 567 U.S.

___, 132 S. Ct. 2221, 183 L. Ed. 2d 89, 124 (2012); Bullcoming

v. New Mexico, 564 U.S. 647, 131 S. Ct. 2705, 180 L. Ed. 2d 610

(2011); Melendez-Diaz v. Massachusetts, 557 U.S. 305, 129 S. Ct.

2527, 174 L. Ed. 2d 314 (2009).     These splintered decisions,

revealing deep disagreements among the Justices, left the law in

this important area in an uncertain state.

     In 2014, after the Appellate Division’s decision in this

case, the Supreme Court’s opinions in Melendez-Diaz, Bullcoming

and Williams were comprehensively analyzed in Justice

LaVecchia’s opinions in Michaels, supra, 219 N.J. at 18-32, and

Roach, supra, 219 N.J. at 74-80.7      In Michaels, supra, this Court

considered the admissibility of the results of testing conducted

on a blood sample taken from the defendant after she was

involved in a motor vehicle accident that killed a passenger in

another car.   219 N.J. at 7-8.   The test results demonstrated

the presence in the defendant’s blood of cocaine, a cocaine


7The New Jersey Constitution’s Confrontation Clause is
coextensive with its federal counterpart with respect to this
issue, and our “case law traditionally has relied on federal
case law to ensure that the two provisions provide equivalent
protection.” Roach, supra, 219 N.J. at 74.


                                  35
metabolite and the active ingredient of Xanax, a prescription

antianxiety medicine.       Id. at 9.    Those results were obtained

through a computer screening process involving fourteen

different analysts employed by a private laboratory.          Id. at 8-

9.

     An expert forensic toxicologist and pharmacologist, who had

supervisory responsibilities at the laboratory but personally

played no role in the testing conducted on defendant’s blood

sample, reviewed the data generated by the laboratory’s

computer.    Id. at 9.   On the basis of that review, the expert

determined that the testing had been conducted in accordance

with standard operating procedures, and that the results were

correct.    Id. at 9, 11.    Over the defendant’s Confrontation

Clause objection, the expert was permitted to testify about the

test results, and to opine that the defendant was impaired by

drugs at the time of the accident.         Id. at 11.   The defendant

was convicted, and the Appellate Division affirmed her

conviction.   Id. at 11-12.

     This Court reaffirmed its adherence to the “primary

purpose” test for determining whether a statement is

testimonial, notwithstanding the suggestion in two of the

separate concurring opinions in the United States Supreme

Court’s decision in Williams, that the Supreme Court may reject

that test.    Id. at 31.    A statement is “testimonial” if its

                                    36
“‘primary purpose’ [is] ‘establish[ing] or prov[ing] past events

potentially relevant to later criminal prosecution.’”

Bullcoming, supra, 564 U.S. at ___ n.6, 131 S. Ct. at 2714 n.6,

180 L. Ed. 2d at 620 n.6 (quoting Davis v. Washington, 547 U.S.

813, 822, 126 S. Ct. 2266, 2274, 165 L. Ed. 2d 224, 237 (2006)).

      In Michaels, this Court held that because the United States

Supreme Court’s fractured decision in Williams reflects no

consensus among the Justices, it provides sparse guidance on the

Confrontation Clause’s impact on the admission of forensic

statements in criminal trials.   Michaels, supra, 219 N.J. at 31-

32.   Accordingly, this Court primarily relied on the Supreme

Court’s earlier decisions in Melendez-Diaz and Bullcoming.      See

id. at 31-36.   It noted that in Melendez-Diaz, “no witness was

offered to support and be cross-examined in respect of the

statements contained in the forensic document that was admitted

into evidence without live testimony.”   Id. at 32 (citing

Melendez-Diaz, supra, 557 U.S. at 308-09; 129 S. Ct. at 2531,

174 L. Ed. 2d at 320).   It further observed that in Bullcoming,

the Supreme Court held that a forensic report could not be

admitted through the testimony of an analyst who was a co-worker

of the analyst who performed the laboratory testing.    Ibid.

(citing Bullcoming, supra, 564 U.S. at ___, 131 S. Ct. at 2709-

10, 180 L. Ed. 2d at 616).   There, the trial witness was not the



                                 37
analyst’s supervisor, and did not observe or assist in the

testing conducted.   Ibid.

    This Court noted further in Michaels that state courts have

adopted divergent interpretations of the unsettled United States

Supreme Court Confrontation Clause jurisprudence.     Id. at 46-49;

see also Roach, supra, 219 N.J. at 78-80 (same).     Nonetheless,

the Court derived two governing principles from the United

States Supreme Court’s opinions.     First, this Court concluded

that neither Melendez-Diaz nor Bullcoming “require[] that every

analyst involved in a testing process must testify in order to

admit a forensic report into evidence and satisfy confrontation

rights.”   Michaels, supra, 219 N.J. at 33.    Second, it concluded

that neither United States Supreme Court decision requires “that

in every case, no matter the type of testing involved or the

type of review conducted by the person who does testify, the

primary analyst involved in the original testing must testify to

avoid a Confrontation Clause violation.”     Ibid.   As the majority

explained in Michaels,

           we believe that a truly independent reviewer
           or supervisor of testing results can testify
           to those results and to his or her conclusions
           about those results, without violating a
           defendant’s confrontation rights, if the
           testifying witness is knowledgeable about the
           testing process, has independently verified
           the   correctness   of    the   machine-tested
           processes and results, and has formed an
           independent conclusion about the results.


                                38
            [Id. at 45-46.]
      Applying those Confrontation Clause principles, the Court

held that the State’s expert was properly permitted to testify

at the defendant’s trial in Michaels, because “he testified to

the findings and conclusions that he reached based on test

processes that he independently reviewed and verified.”      Id. at

46.

      In Roach, the Court applied the standard set forth in

Michaels to the admission of the expert testimony of an analyst

regarding the DNA profile that linked the defendant to a sexual

assault.    Roach, supra, 219 N.J. at 64-65.   At the time of

trial, the State Police forensic scientist who had generated the

defendant’s DNA profile had relocated to another state.      Id. at

64.   A forensic scientist who had been a co-worker of the

original analyst reviewed that analyst’s report and the data

generated by that analyst’s testing procedures, verified the

prior analyst’s conclusions, and prepared a report that compared

the defendant’s DNA profile to the profile prepared based on a

sample taken from the victim.   Id. at 64-65.    The trial court

overruled the defendant’s objection to the admission of the

forensic scientist’s opinion.   Id. at 66.     The defendant was

convicted, and his conviction was affirmed by the Appellate

Division.   Id. at 69.




                                 39
    In Roach, this Court noted that although the facts did not

involve the admission of an absent analyst’s report into

evidence, the report was “integral” to the forensic scientist’s

testimony because she was asked, in her direct examination,

whether she agreed with that report.    Id. at 76-77.   The Court

explained that a co-worker could testify as to the results of

testing conducted by an analyst who does not appear at trial,

provided that the testifying witness is “a truly independent and

qualified reviewer of the underlying data and report,” and the

witness does not “merely parrot the findings of another.”     Id.

at 79-80.   The Court concluded that in the defendant’s trial,

the testifying witness “explained how she used her scientific

expertise and knowledge to independently review and analyze the

graphic raw data that was the computer-generated product” of the

testing conducted by the analyst who was unavailable to appear

at trial.   Id. at 81.   It accordingly held that the admission of

the analyst’s testimony did not violate the defendant’s

confrontation rights.    Id. at 83.

                                 2.

    Although the conduct of an autopsy is distinct from the

evaluation of machine-generated data such as the testing results

at issue in Michaels and Roach, the principles stated in those

cases apply in this setting.



                                 40
     Under the analysis set forth in Michaels and Roach, we

first determine whether Dr. Peacock’s autopsy report is

testimonial for purposes of the Confrontation Clause under the

“primary purpose” test.    We conclude that the report is

testimonial.    When Dr. Peacock conducted the autopsy of Shabazz

at 10:40 a.m. on December 20, 2006, six hours after the

shooting, the county prosecutor’s office and local law

enforcement were engaged in an active homicide investigation.8

Defendant was a suspect; although he had yet to admit his

involvement in the shooting to police, he had spoken to officers

and had been taken to the police station.    The autopsy was

conducted in the presence of two law enforcement officers, one

of whom was the lead investigator for the county prosecutor.

Fingerprints and other evidence collected by the medical

examiner were transmitted to that investigator, and the chain of

custody from medical examiner to law enforcement was recorded in

the report.    Thus, the primary purpose of the autopsy was to




8 N.J.S.A. 52:17B-88 envisions close cooperation between a
medical examiner and law enforcement in a homicide case; the
statute requires that the medical examiner communicate the
results of an autopsy to the county prosecutor, and allows a
county prosecutor to require that the medical examiner perform
an autopsy in certain cases. N.J.S.A. 52:17B-88. “In cases of
suspected criminal homicide, the medical examiner shall
coordinate with the county prosecutor or Attorney General”
before the examiner removes the body from the scene of the
crime. N.J.A.C. 13:49-5.1.


                                 41
establish facts for later use in the prosecution of this case.

Dr. Peacock’s autopsy report is therefore testimonial.9

     In defendant’s trial, the State did not offer Dr. Peacock’s

autopsy report into evidence.   Nonetheless, a testimonial report

that is not admitted into evidence can engender a violation of

the Confrontation Clause if that report is “integral” to the

testimony of a substitute witness.   Roach, supra, 219 N.J. at

76-77.   Thus, Dr. DiCarlo’s reliance on Dr. Peacock’s report is

an important consideration.

     In preparation for his testimony, Dr. DiCarlo read Dr.

Peacock’s autopsy report, reviewed the autopsy photographs,

inspected the crime scene and examined the clothing that Shabazz

wore when she died.   Despite his thorough review of the case,

Dr. DiCarlo did not prepare a written report setting forth his

observations, findings and conclusions regarding the autopsy of




9 We do not reach the broader issue of whether autopsy reports,
in general, are testimonial for purposes of the Confrontation
Clause. The “primary purpose” test envisions a fact-specific
analysis of the autopsy report at issue here, and our
determination is based on the circumstances presented by this
case. See United States v. James, 712 F.3d 79, 95-96 (2d Cir.
2013) (noting that the pre-Williams case law compels evaluation
of circumstances under which analysis was prepared to determine
primary purpose), cert. denied, ___ U.S. ___, 134 S. Ct. 2660,
189 L. Ed. 2d (2014); State v. Hutchison, ___ S.W.3d ___, ___
n.6. 2016 Tenn. LEXIS 83, at *44 n.6 (Tenn. 2016) (noting that
“[n]ot all autopsies are done for the purpose of establishing a
fact for eventual criminal prosecution[,]” and that the
“totality of the circumstances” should be considered in
determination of primary purpose).
                                42
Shabazz.     He wrote only a one-sentence letter to the prosecutor,

stating “I have reviewed the postmortem examination and autopsy

report of [Shabazz] prepared by Dr. Jay A. Peacock, M.D. and I

agree with his findings as well as his interpretations regarding

the cause and manner of death.”

    At defendant’s trial, instead of limiting its examination

of Dr. DiCarlo to his independent observations and analysis

regarding Shabazz’s condition and cause of death, the State

prompted its expert to read the contents of various portions of

Dr. Peacock’s autopsy report, as if Dr. DiCarlo had been present

at the autopsy and Dr. Peacock’s findings were his own.        Defense

counsel objected, arguing that the witness should not be

“parroting what was in Dr. Peacock’s report as if these were his

findings.”    He asked the trial court to limit Dr. DiCarlo to

“his own independent observations of the autopsy photographs and

things of that nature.”

    The trial court overruled the defense objection.      It

advised the State to place Dr. Peacock’s conclusions on the

record, and to ask Dr. DiCarlo whether he agreed with them.

Although Dr. DiCarlo was asked to generally comment on autopsy

techniques based on his own expertise and experience, and

offered independent observations and conclusions on several

autopsy photographs, he devoted much of his testimony to reading

portions of Dr. Peacock’s report.      On the issue of the cause of

                                  43
death, Dr. DiCarlo presented Dr. Peacock’s opinion that Shabazz

died from a “single perforating gunshot wound to the torso with

entrance to the right back and involvement of the heart,” and

that the pattern of blood droplets indicated that Shabazz bled

“as she [was] running away, and then she collapse[d].”      Dr.

DiCarlo then stated that he agreed with Dr. Peacock’s

conclusion.

    Thus, Dr. DiCarlo was permitted to engage in precisely the

type of “parroting” of the autopsy report that has been held to

violate the Confrontation Clause.    Michaels, supra, 219 N.J. at

46; Roach, supra, 219 N.J. at 79-80; see Bullcoming, supra, 564

U.S. at ___, 131 S. Ct. at 2715-16, 180 L. Ed. 2d at 622.         Most

of Dr. DiCarlo’s testimony consisted of his recitation of Dr.

Peacock’s report as he answered the State’s questions.      In

contrast to the independent opinions offered by the forensic

analysts in Michaels and Roach, Dr. DiCarlo simply repeated to

the jury the impressions and conclusions recorded by Dr.

Peacock.   Dr. DiCarlo’s testimony did not conform to the

Confrontation Clause, and the trial court committed error when

it admitted that testimony.

    Notwithstanding the death of Dr. Peacock, the State was in

a position to present the testimony of Dr. DiCarlo in a manner

that did not offend the Confrontation Clause.   As the trial

court recognized, Dr. DiCarlo is a qualified forensic

                                44
pathologist.   He personally reviewed the autopsy photographs,

the clothing worn by Shabazz, and the crime scene.   By virtue of

his analysis, Dr. DiCarlo could have testified as an independent

reviewer of the information generated by the autopsy, as this

Court contemplated in Michaels, supra, 219 N.J. at 45-46, and

Roach, supra, 219 N.J. at 79.   Although some of Dr. Peacock’s

observations could not be replicated three years after the fact,

Dr. DiCarlo could have prepared his own report, based on his own

findings, without “parroting” Dr. Peacock’s observations.     He

could have provided valuable expert testimony to the jury,

entirely on the basis of his own review of the evidence.     If

properly conducted, the direct examination of a substitute

medical examiner about an autopsy may provide the independent

“verification of the data and results” that this Court

contemplated in Michaels and Roach.   Roach, supra, 219 N.J. at

80; accord Michaels, supra, 219 N.J. at 45-46.

    We recognize that homicide investigations may take years to

complete, and that the State unavoidably faces situations in

which a medical examiner who conducted an autopsy dies, becomes

incapacitated or relocates out of state before trial.    We urge

prosecutors to anticipate the need to present a substitute

witness should such circumstances arise and to take appropriate




                                45
measures.10   With careful planning, the State can ensure that, in

the event that a medical examiner is unavailable to testify

about the autopsy that he or she conducted, an alternative

expert witness will be in a position to undertake the

independent review and analysis that this Court envisioned in

Michaels and Roach.

     Because we reverse defendant’s conviction on other grounds,

we need not determine whether the trial court’s error in

admitting the testimony of Dr. DiCarlo was harmless.11   See State

v. Thomas, 76 N.J. 344, 366 (1978) (“[W]e need not reach that

issue since we have already concluded that reversal is in order

on a different ground.”).   On retrial, any expert testimony

presented by the State regarding the autopsy of Shabazz should

conform with the requirements set forth in this opinion.

                                 C.




10For example, a second medical examiner could attend the
autopsy of a homicide victim, and testify if necessary.
Autopsies may be comprehensively recorded by photography or
videotape. Wound dimensions and similar data may be documented
in a manner that may be independently verified. Clothing, DNA
samples, toxicology and other evidence obtained at the autopsy
can be retained for later analysis. If a surrogate witness must
be called, that witness should record his or her observations,
findings and analysis in a report.

11We note that the State presented, through the testimony of
police investigators who had examined Shabazz’s body at the
scene of the shooting, some of the information that Dr. DiCarlo
provided in his testimony about Dr. Peacock’s autopsy report.
                                 46
    The final issue raised in this appeal is whether the trial

court properly declined defendant’s request to instruct the jury

about the use of force that may be used against an intruder.       A

trial court must charge the jury on an affirmative defense if

there is a rational basis in the evidence for the charge.        State

v. Singleton, 211 N.J. 157, 183 (2012).     Accordingly, we

consider whether the evidence in this case provided a rational

basis for the charge sought by defendant.

    The jury charge requested by defendant in this case is

premised on N.J.S.A. 2C:3-4(c).    That statute addresses the

circumstances under which deadly force may be used “upon or

toward an intruder who is unlawfully in a dwelling[.]”      N.J.S.A.

2C:3-4(c)(1).   Such force is justifiable when the person who

uses that force reasonably believes it to be “immediately

necessary for the purpose of protecting himself or other persons

in the dwelling against the use of unlawful force by the

intruder on the present occasion.”     Ibid.   The Legislature

defined a “reasonable belief” as follows:

         (2)   A reasonable belief exists when the
         actor, to protect himself or a third person,
         was in his own dwelling at the time of the
         offense or was privileged to be thereon and
         the encounter between the actor and intruder
         was sudden and unexpected, compelling the
         actor to act instantly and:

                (a)   The actor reasonably believed that
                the   intruder would inflict personal


                                  47
               injury upon the actor or others in the
               dwelling; or

               (b) The actor demanded that the intruder
               disarm, surrender or withdraw, and the
               intruder refused to do so.

           [N.J.S.A. 2C:3-4(c)(2).]

If the statute applies, the person using force against an

intruder “may estimate the necessity of using force when the

force is used, without retreating, surrendering possession,

withdrawing or doing any other act which he has no legal duty to

do or abstaining from any lawful action.”   N.J.S.A. 2C:3-

4(c)(3).

    The “intruder” charge under N.J.S.A. 2C:3-4(c) is distinct

from the self-defense instruction that the trial court properly

gave in this case, in accordance with N.J.S.A. 2C:3-4(a).      Under

the self-defense provision of the Code, “[t]he use of deadly

force is not justifiable . . . unless the actor reasonably

believes that such force is necessary to protect himself against

death or serious bodily harm.”   N.J.S.A. 2C:3-4(b)(2).   In

contrast, the “intruder” provision of the Code requires the

individual who uses force to have a reasonable belief that the

intruder “would inflict personal injury” upon that individual or

others in his or her dwelling.   N.J.S.A. 2C:3-4(c)(2)(a).

    The Legislature did not define the term “intruder.”

Therefore, we must discern the Legislature’s intended meaning


                                 48
when it used the term “intruder” in N.J.S.A. 2C:3-4(c).      In that

determination, “the goal is to divine and effectuate the

Legislature’s intent.”    State v. Shelley, 205 N.J. 320, 323

(2011).   “To accomplish that end, we adhere to the belief that

‘the best indicator of . . . [legislative] intent is the plain

language chosen by the Legislature.’”    State v. Hudson, 209 N.J.

513, 529 (2012) (alternation in original) (quoting State v.

Gandhi, 201 N.J. 161, 176 (2010)).    We give the Legislature’s

chosen terms “their ordinary and accepted meaning.”    Shelley,

supra, 205 N.J. at 323.

    Although this Court has not previously interpreted the term

“intruder” in N.J.S.A. 2C:3-4(c), the Appellate Division has

suggested in two cases that an individual who is admitted to a

dwelling by the occupant of that dwelling, and then is involved

in a dispute with the occupant, is not an “intruder” under

N.J.S.A. 2C:3-4(c).   See State v. Bilek, 308 N.J. Super. 1, 13

(App. Div. 1998) (holding that trial court should have given

intruder charge in trial of defendant who confronted “uninvited”

individual in his apartment); State v. Felton, 180 N.J. Super.

361, 365 (App. Div. 1981) (noting evidence supported finding

that former boyfriend admitted to defendant’s apartment “entered

[the apartment] lawfully and was not an intruder,” although an

altercation occurred during visit).     We concur with the

distinction recognized by the Appellate Division in those

                                 49
decisions.   For purposes of N.J.S.A. 2C:3-4(c), we construe the

term “intruder” to denote an individual who enters, or attempts

to enter, a dwelling uninvited.    That term does not extend to an

individual who is invited into a dwelling by the resident, and

is a guest in that dwelling for a period of time before the use

of force occurs.12

     In this case, the trial court properly declined to give the

N.J.S.A. 2C:3-4(c) “intruder” charge because the evidence

presented at trial clearly established that defendant invited

Shabazz and Sinclair into his motel room.     According to the

testimony of Johnson, defendant encouraged Johnson to bring a

“friend” to his motel room.   Defendant freely admitted Shabazz

into his room when she and Johnson arrived.    Even when Shabazz

returned to the motel room accompanied by Sinclair, defendant

opened the door and allowed them into the room.    Moreover,

according to Johnson, when Johnson later demanded that Shabazz

and Sinclair leave, defendant urged them to stay.    Neither

Shabazz nor Sinclair was an “intruder” within the meaning of

N.J.S.A. 2C:3-4(c).

     The Appellate Division properly held that defendant was not

entitled to a jury instruction addressing the use of force


12We do not reach the question whether a person who secures an
invitation into a dwelling by misrepresenting his or her
identity or purpose, and then commits or threatens to commit an
unlawful act, may be an “intruder” under N.J.S.A. 2C:3-4(c).
                                  50
against an intruder.    We affirm the Appellate Division’s

judgment with respect to that issue.

                                 V.

     The judgment of the Appellate Division is affirmed in part

and reversed in part.    We vacate defendant’s convictions for

murder, attempted murder and the possession of a weapon for an

unlawful purpose, and remand for a new trial on those charges.13




     CHIEF JUSTICE RABNER; JUSTICES LaVECCHIA, ALBIN, and
SOLOMON; and JUDGE CUFF (temporarily assigned) join in JUSTICE
PATTERSON’s opinion. JUSTICE FERNANDEZ-VINA did not
participate.




13Defendant’s convictions for the unlawful possession of a
weapon, and certain persons not to have a weapon, are not
affected by our decision.
                                 51
                  SUPREME COURT OF NEW JERSEY

NO.       A-118                                    SEPTEMBER TERM 2013

ON CERTIFICATION TO               Appellate Division, Superior Court



STATE OF NEW JERSEY,

Plaintiff-Respondent,

                v.

DAVID BASS (a/k/a ROBERT HINES),

Defendant-Appellant.




DECIDED                  March 7, 2016
                  Chief Justice Rabner                        PRESIDING
OPINION BY              Justice Patterson
CONCURRING/DISSENTING OPINIONS BY
DISSENTING OPINION BY
                                         AFFIRMED/
  CHECKLIST                              REVERSED/
                                         REMANDED
  CHIEF JUSTICE RABNER                          X
  JUSTICE LaVECCHIA                             X
  JUSTICE ALBIN                                 X
  JUSTICE PATTERSON                             X
  JUSTICE FERNANDEZ-VINA               --------------------
  JUSTICE SOLOMON                               X
  JUDGE CUFF (t/a)                              X
  TOTALS                                        6